261 P.3d 107 (2011)
2011 UT App 282
STATE of Utah, Plaintiff and Appellee,
v.
Scott R. SHELTON, Defendant and Appellant.
No. 20110526-CA.
Court of Appeals of Utah.
August 25, 2011.
Scott R. Shelton, Draper, Appellant Pro Se.
Mark L. Shurtleff and Marian Decker, Salt Lake City, for Appellee.
Before Judges McHUGH, THORNE, and CHRISTIANSEN.

DECISION
PER CURIAM:
¶ 1 Scott R. Shelton seeks to appeal his conviction. This is before the court on its own motion for summary disposition based on lack of jurisdiction due to an untimely filed notice of appeal.
¶ 2 A notice of appeal must be filed within thirty days after the entry of the order appealed. See Utah R.App. P. 4(a). In a criminal case, the sentence constitutes the final order. See State v. Bowers, 2002 UT 100, ¶ 4, 57 P.3d 1065. The timely filing of a notice of appeal is jurisdictional. See id. If a notice of appeal is not timely filed, this court lacks jurisdiction and must dismiss the appeal. See id.
¶ 3 Shelton was sentenced in January 2008. He filed his notice of appeal in June 2011, well beyond the thirty-day time period in which to file a notice of appeal. Because his notice of appeal is untimely, this court lacks jurisdiction over his appeal. See id.
¶ 4 Dismissed.